 


 HR 2814 ENR: To name the Department of Veterans Affairs community-based outpatient clinic in Sevierville, Tennessee, the Dannie A. Carr Veterans Outpatient Clinic.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 2814 
 
AN ACT 
To name the Department of Veterans Affairs community-based outpatient clinic in Sevierville, Tennessee, the Dannie A. Carr Veterans Outpatient Clinic. 
 
 
1.FindingsCongress makes the following findings: (1)The State of Tennessee, the Volunteer State, holds a proud tradition of selfless volunteerism to the United States Armed Forces. 
(2)Specialist Four Dannie A. Carr, of Sevier County, Tennessee, served with distinction in B Company, 2nd Battalion, 7th Cavalry Regiment, 1st Cavalry Division during the Vietnam War in defense of the United States. (3)Specialist Four Dannie A. Carr, twice wounded in battle and later killed in action by artillery fire on July 3, 1969, has been duly recognized by the Army, having been awarded the Bronze Star for Valor and the Purple Heart. 
(4)The heroism of Dannie A. Carr is well known and held in high regard within the community of Sevier County, Tennessee. (5)The municipalities of Pittman Center, Sevierville, Pigeon Forge, Gatlinburg, and Sevier County have agreed to and passed resolutions supporting the renaming of the Department of Veterans Affairs community-based outpatient clinic in Sevier County, Tennessee, in honor of Specialist Four Dannie Arthur Carr. 
2.Name of Department of Veterans Affairs community-based outpatient clinic, Sevierville, Tennessee The Department of Veterans Affairs community-based outpatient clinic located at 1124 Blanton Drive, Sevierville, Tennessee, shall after the date of the enactment of this Act be known and designated as the Dannie A. Carr Veterans Outpatient Clinic. Any reference to such community-based outpatient clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Dannie A. Carr Veterans Outpatient Clinic.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 